Citation Nr: 1030686	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  04-27 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral eye disability, 
diagnosed as suspected traumatic glaucoma, loss of vision greater 
in the right eye than the left eye due to a history of suspected 
posterior uveitis and optic neuritis, and chorioretinal scars and 
pigmentary changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, A.S., and R.H.




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to July 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The Veteran provided testimony at a September 2007 hearing before 
the undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.

In a November 2007 decision, the Board reopened the claim for 
service connection for eye disability based on the receipt of new 
and material evidence, and remanded the claim for further 
development and adjudication.  In May 2009 the Board again 
remanded the claim for further development and adjudication.

The claim on appeal has previously been characterized as one for 
service connection for presbyopia, claimed as an eye condition.  
In a written statement to VA dated in July 2010, however, the 
Veteran asserted that presbyopia had nothing to do with his eye 
condition.  

VA examination reports, to include an addendum report dated in 
January 2009, reflect that the Veteran has no less than seven 
separate diagnosable eye conditions, some of which are most 
likely related to military service, and some of which are age-
related.  (The Veteran is eighty-two years old.)  

The Board has carefully reviewed the Veteran's contentions and 
the medical diagnoses of record and rephrased the issue on appeal 
in accordance with the reasonable expectations of the Veteran.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009)  (holding claimant 
seeking service connection for psychiatric disability who has no 
special medical expertise is not competent to provide diagnosis 
requiring application of medical expertise to facts, which 
include claimant's description of history and symptoms, and VA 
should construe claim for service connection based on reasonable 
expectations of non-expert claimant).  

In this context, the Board finds that the conditions that the VA 
examiner found not to be age-related-specifically, suspected 
traumatic glaucoma, loss of vision greater in the right eye than 
the left eye due to a history of suspected posterior uveitis and 
optic neuritis, and chorioretinal scars and pigmentary changes--
are the conditions for which the Veteran seeks service-
connection.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At a service entrance examination in February 1945 the 
Veteran was noted to have 20/20 vision without correction in both 
eyes.

2.  Service treatment records reflect that in June 1945 the 
Veteran experienced a trauma involving jumping from a spring 
board, of sufficient impact to fracture his clavicle.

3.  In September 1945, the Veteran was found to have uncorrected 
vision of 20/20 in the right eye and 5/20 in the left eye, 
correctible to 20/20 in both eyes.  He was issued glasses.

4.  At the Veteran's July 1946 service discharge examination, the 
Veteran was found to have 20/20 vision in the right eye 
uncorrected, and 5/20 vision in the left eye, correctable by 
lenses to 6/20; it is specifically indicated in the discharge 
examination report that the Veteran's left eye condition did not 
exist prior to enlistment into active service.

5.  There is competent medical evidence of record stating that 
the Veteran has suspected traumatic glaucoma, especially in the 
left eye, most likely resulting from high-impact trauma sustained 
when Veteran was in military training; loss of vision, left 
greater than right, due to a suspected history of uveitis and 
optic neuritis most likely caused by trauma while in military 
service, and that may have exacerbated the Veteran's vision loss 
greater in the left eye than the right eye; and chorioretinal 
scars and pigmentary changes from suspected posterior uveitis 
most likely caused by high-impact trauma.


CONCLUSION OF LAW

The criteria for service connection are approximated for 
bilateral eye disability diagnosed as suspected traumatic 
glaucoma; loss of vision, left greater than right, due to a 
suspected history of uveitis and optic neuritis; and 
chorioretinal scars and pigmentary changes from suspected 
posterior uveitis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, as discussed 
below, sufficient evidence is of record to grant the matter on 
appeal.  Therefore, no further notice or development is needed 
with respect to this matter.


Merits of the Claim

The Veteran seeks entitlement to service connection for bilateral 
eye disability he claims began during, and is related to, an 
incident during active service in which he broke his collarbone.  

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis. 38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. 
Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the claimant shall prevail upon 
the issue).  The Board finds that the chronology of the service 
treatment records and the VA medical opinion evidence of record 
support his claim.  Accordingly, service connection for bilateral 
eye disability will be awarded.

At a service entrance examination in February 1945 the Veteran 
was noted to have 20/20 vision, without correction, in both eyes.

Service treatment records reflect that in June 1945 the Veteran 
experienced a trauma involving jumping from a spring board, of 
sufficient impact to fracture his right clavicle.  X-ray reports 
confirmed the facture.  Four days after the incident, he was 
transferred to the U.S. Naval Hospital in San Diego, California, 
for further treatment.  (The Veteran is service-connected for 
residuals of the fracture of the right clavicle.)  

In September 1945, the Veteran was found to have uncorrected 
vision of 20/20 in the right eye and 5/20 in the left eye, 
correctible to 20/20 in both eyes.  He was issued glasses.

At the Veteran's July 1946 service discharge examination, he was 
found to have 20/20 vision in the right eye uncorrected, and 5/20 
vision in the left eye, correctable by lenses to 6/20.  It is 
specifically indicated in the discharge examination report that 
the Veteran's left eye condition did not exist prior to 
enlistment into active service.

A VA record of ophthalmology treatment of the Veteran in July 
2005 states that it was suspected that the Veteran had "histo 
with ppa and some diffuse/pin point rpe hyperpig although no 
punched out lesions."  It was noted that the Veteran was upset 
that no one was able to state with certainty that these eye 
conditions were due to an accident  fifty years ago in that 
military.  The treating ophthalmologist opined that "[t]his is 
certainly not out of the question but not certain either."  

At a VA examination in October 2008, the examiner conducted a 
review of the claims fie and conducted a detailed eye 
examination.  The examiner noted by history that during service 
the Veteran jumped on a springboard high in the air to do 
"flips," and fell and landed on the right side leading to a 
right side shoulder and clavicle fracture, which is consistent 
with the service treatment records.  Other aspects of the history 
are not documented or confirmed by the service treatment 
records-the Veteran indicated that after he injured his right 
shoulder and clavicle he was instructed to jump again, after 
which he landed on his left side, and fractured his left clavicle 
also and lost consciousness.  

The October 2008 VA examiner opined that the Veteran had 
suspected traumatic glaucoma, especially in the left eye, most 
likely resulting form high-impact trauma sustained while the 
Veteran was in military training; loss of vision, left greater 
than right, due to a suspected history of uveitis and optic 
neuritis most likely caused by trauma while in military service, 
and that may have exacerbated the Veteran's vision loss greater 
in the left eye than the right eye; and chorioretinal scars and 
pigmentary changes from suspected posterior uveitis most likely 
caused by high-impact trauma.

On subsequent occasions, the RO and the Board have requested a 
revised medical opinion based on the history reflected in the 
service treatment records, and including discussion of the July 
1946 service discharge examination report that indicates that the 
Veteran had 5/20 uncorrected and 6/20 uncorrected vision in the 
left eye at discharge from service and that this left eye 
condition did not exist prior to service.  

Unfortunately, subsequent VA medical opinions are premised on an 
apparent misinterpretation of the service treatment records as 
showing that the Veteran had 5/20 uncorrected vision of the right 
eye at entry into service.  This is a significant error, insofar 
as the service treatment records actually indicate that the 
Veteran had 20/20 vision without correction bilaterally at 
entrance into service in February 1945; that he experienced the 
fracture of his right collarbone in June 1945; and that it was 
first noted that his vision in the right eye was uncorrected at 
5/20 and corrected at 20/20 in September 1945, after the June 
1945 collarbone fracture.  The July 1946 service discharge 
examination then indicates that the Veteran had 5/20 uncorrected 
vision and 6/20 corrected vision in the left eye at discharge 
from active service.  

The in-service treatment chronology and the service discharge 
examination are therefore consistent with the findings of a loss 
of visual acuity during service at discharge from service that 
did not exist prior to service, which is in turn consistent with 
the post-service VA treating ophthalmologist's and VA examiner's 
medical opinions.

This claim has been pending since November 2003, and has twice 
been remanded for further development and adjudication.  Although 
the state of the current record is less than ideal, upon review 
of the evidence, the Board finds that the evidence is at least in 
equipoise as to all elements required to establish service 
connection for bilateral eye disability, diagnosed as suspected 
traumatic glaucoma, loss of vision greater in the right eye than 
the left eye due to a history of suspected posterior uveitis and 
optic neuritis, and chorioretinal scars and pigmentary changes.  

Accordingly, entitlement to service connection for bilateral eye 
disability, as diagnosed above, is warranted.





ORDER

Entitlement to service connection for bilateral eye disability, 
diagnosed as suspected traumatic glaucoma, loss of vision greater 
in the right eye than the left eye due to a history of suspected 
posterior uveitis and optic neuritis, and chorioretinal scars and 
pigmentary changes, is granted.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


